ELLISON, J.
Plaintiff instituted an action against defendant for damages for breach of promise of marriage and obtained a verdict in the trial court. Defendant moved for a new trial, assigning seventeen grounds therefor. The court sustained the motion on the seventeenth ground only. Plaintiff appealed from that order and we affirmed the judgment at this term. The defendant excepted to the action of the court in not sustaining his other grounds and has founded this appeal upon such exception.
Under the rulings of the Supreme Court, the St. Louis Court of Appeals, and this court, if we had determined that the trial court was not justified in granting the new trial on the ground given by that court, we could have examined into the other grounds, and if either of them was sufficient to sustain the motion we would affirm the order on plaintiff’s appeal and there would be no necessity tor an appeal by defendant. The new trial having been granted for a cause which we have decided to be proper, there is no foundation left for defendant’s appeal. He has asked a new trial and has obtained it. There is no order or judgment against him upon which to base his appeal, and it is accordingly dismissed.
All concur.